19-11711-scc        Doc 158        Filed 12/16/20 Entered 12/16/20 17:25:09          Main Document
                                                Pg 1 of 2



                                                   Adjourned Hearing: January 5, 2021 at 11:00 a.m.

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Telephone (212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)
                     Karen M. Cullen (kcullen@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re                                                    :
                                                         :   Chapter 7
                                                         :
THE D&M CAPITAL GROUP, LLC                               :   Case No. 19-11711-scc
                                                         :
                                    Debtor.              :
                                                         :
-------------------------------------------------------x

NOTICE OF ADJOURNMENT OF HEARING ON TRUSTEE’S MOTION FOR ENTRY
  OF ORDER (A) AUTHORIZING TRUSTEE TO REJECT DEBTOR’S UNEXPIRED
   PREPETITION NONRESIDENTIAL REAL PROPERTY SUBSUBLEASE AS OF
SEPTEMBER 22, 2020; (B) FIXING DEADLINE FOR FILING REJECTION DAMAGES
              CLAIMS; AND (C) GRANTING RELATED RELIEF

PLEASE TAKE NOTICE that:

         1.      The hearing to consider the Motion of Alan Nisselson (the “Trustee”), Trustee for

the above-captioned chapter 7 Debtor, for an order (a) authorizing the rejection of the Debtor’s

unexpired prepetition sublease of non-residential real property as of September 22, 2020, (b)

fixing a deadline for filing proofs of claim for rejection damages, and (c) granting such other and

further relief as is just (ECF Doc. 133) (the “Motion”), scheduled to be heard before The

Honorable Shelley C. Chapman, United States Bankruptcy Judge, in her Courtroom at the United

States Bankruptcy Court for the Southern District of New York, One Bowling Green, New York,

New York 10004 (the “Court”), on December 17, 2020 at 10:00 a.m., prevailing Eastern time, is

adjourned to January 5, 2021 at 11:00 a.m., prevailing Eastern time (the “Hearing”).


{11876863:1}
19-11711-scc     Doc 158     Filed 12/16/20 Entered 12/16/20 17:25:09          Main Document
                                          Pg 2 of 2



         2.    The Hearing will be conducted telephonically pursuant to General Order M-543

of the Bankruptcy Court, and Bankruptcy Judge Chapman’s Chambers Rules, both of which may

be found on the Bankruptcy Court’s website at www.nysb.uscourts.gov (the “Court’s Website”).

Parties wishing to participate in the Hearing telephonically must register with Court Solutions.

Information on how to register with Court Solutions can be found in General Order M-543 and

on the Court Solutions website at https://www.court-solutions.com/.

         3.    The Motion with exhibits is available for viewing on the Internet through the

Court’s Website (www.nysb.uscourts.gov), or upon request to the undersigned or the Clerk of

the Court. A Pacer password is required to access documents on the Court’s Website.

         4.    The Hearing may be adjourned from time to time without any further notice

except for an announcement at the Hearing.

Dated: New York, New York           WINDELS MARX LANE & MITTENDORF, LLP
       December 16, 2020            Attorneys for Alan Nisselson, Chapter 7 Trustee


                                    By:      /s/ Leslie S. Barr
                                             Leslie S. Barr (lbarr@windelsmarx.com)
                                             156 West 56th Street
                                             New York, New York 10019
                                             Tel. (212) 237-1000 / Fax. (212) 262-1215




{11876863:1}                                   2
